            Case 1:21-cv-05491-VEC Document 1 Filed 06/23/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------X
C.C., individually and on behalf of J.C.,                     COMPLAINT
                                    Plaintiffs,
                                                              Civil Case No.
-against-

New York City Department of Education,
                                    Defendant.
----------------------------------------------------X

Plaintiffs, by their attorney, Erica M. Fitzgerald, Esq. of Fitzgerald & Sadove PLLC, respectfully

move this Court for an award of attorney fees associated with their prosecution of an impartial

hearing under the Individuals with Disabilities Act (IDEA), 20 U.S.C. § 1415 (i)(3)(B). The

Plaintiffs, by and for their Complaint against the Defendant, set forth and allege that:

                                             INTRODUCTION

    1. This is an action pursuant to the fee-shifting provisions of the Individuals with Disabilities

        Education Improvement Act (“IDEIA”), 20 U.S.C. § 1415(i)(3), to recover attorneys’ fees

        and costs that Plaintiff C.C. (“Plaintiff” or “Parent”) incurred in connection with

        administrative proceedings brought individually and on behalf of her child, J.C., against

        the New York City Department of Education (“NYCDOE” or “District”).

    2. Plaintiffs have prevailed in an administrative proceeding under the IDEIA.            As the

        prevailing party, Plaintiffs are entitled to recover reasonable attorneys’ fees and costs

        associated with conducting that administrative proceeding.

    3. The IDEIA also allows Plaintiffs to recover reasonable attorneys’ fees and costs associated

        with bringing and litigating this action itself.

    4. The IDEIA’s fee-shifting provisions, 20 U.S.C. § 1415(i)(3), are consistent with the

        remedial nature of the statute. The IDEA was intended to remedy a situation in which




                                                        1
       Case 1:21-cv-05491-VEC Document 1 Filed 06/23/21 Page 2 of 7




    children with disabilities were unserved. See Bd. of Educ. of Hendrick Hudson Cent. Sch.

    Dist. v. Rowley, 458 U.S. 176, 189 (1982). The fee-shifting provisions contribute to the

    overall statutory scheme of providing “procedures which would result in individualized

    consideration of and instruction for each child.” Id.

5. The IDEIA attorneys’ fees provision, as set forth at § 20 U.S.C. § 1415(i)(3) serves the

    important public purpose of helping to ensure that parents of students with disabilities have

    access to attorneys without regard to income.

                                         THE PARTIES


6. Plaintiff J.C. is a minor child and student. Due to J.C.’s learning disabilities, J.C. is a “child

    with a disability” within the meaning of 20 U.S.C. § 1401(3)(A).

7. Plaintiff C.C. is J.C.’s mother. C.C. is the “parent” of J.C. within the meaning of 20 U.S.C.

    § 1401(23).

8. Plaintiffs reside within the boundaries of the New York City Department of Education or

    resided there during all points relevant to the hearing and to this action.

9. Upon information and belief, the identity of Plaintiffs is well-known to Defendant.

10. Defendant, the New York City Department of Education, has its principal place of business

    at 52 Chambers Street, New York, New York 10007.

11. Defendant, a municipal corporation created pursuant to N.Y. Educ. Law art. 52-A

    (McKinney 2017), is the agency charged with the obligation to provide J.R. with a free and

    appropriate public education ("FAPE") in accordance with the mandates of the IDEIA and

    the New York State Education Law.

12. Defendant is a “local educational agency” within the meaning of 20 U.S.C. 1401(19).




                                               2
      Case 1:21-cv-05491-VEC Document 1 Filed 06/23/21 Page 3 of 7




                                 JURISDICTION AND VENUE

13. This United States District Court for the Southern District of New York has jurisdiction

   over Plaintiffs’ federal claim for an award of reasonable attorneys' fees to a prevailing party

   in an administrative proceeding under the IDEIA, pursuant to 20 U.S.C. § 1415(i)(3)(A),

   and as an action raising a federal question under 28 U.S.C. § 1331. Supplemental

   jurisdiction of related claims arising under state law is present pursuant to 28 U.S.C. §

   1367.

14. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b)(1)

   in that Plaintiffs and Defendant all reside in or are situated within this Judicial District.

                                  STATEMENT OF FACTS

15. On November 21, 2019, Plaintiff C.C. retained the services of Fitzgerald & Sadove PLLC

   for the purpose of requesting an impartial due process hearing against the Defendant

   pursuant to the IDIEA and New York State law regarding Defendant’s failure to provide

   J.C. with a FAPE for the 2018-2019 and 2019-2020 school years.

16. Fitzgerald & Sadove PLLC’s office is located at 75 S. Broadway, 4th Floor, White Plains,

   New York 10601.

17. On March 25, 2020, Fitzgerald & Sadove PLLC filed a Due Process Complaint (“DPC”)

   requesting an impartial hearing on Plaintiffs’ behalf. The DPC alleged that Defendant

   failed to offer J.C. a FAPE as required by the IDIEA and state law, and requested relief.

   20 U.S.C. § 1412(a)(1) and N.Y. Educ. Law § 4404(a).

18. On August 26, 2020, Impartial Hearing Officer (“IHO”) Lisa Eastwood was duly appointed

   to preside over the matter.

19. The matter was captioned as IHO # 193370.




                                              3
      Case 1:21-cv-05491-VEC Document 1 Filed 06/23/21 Page 4 of 7




20. Prior to the start of the Impartial Hearing, Plaintiffs’ counsel participated with the District

   in a resolution session regarding the relief requested by the Plaintiff. The parties failed to

   reach a resolution.

21. The Parties participated in a prehearing conference on August 31, 2020. An administrative

   hearing was conducted on September 24, 2020.

22. Petitioner’s counsel submitted a post hearing brief on October 1, 2020.

23. On October 5, 2020, IHO Eastwood issued a Findings of Fact and Decision in the instant

   matter. The decision was filed with the Impartial Hearing Office on January 6, 2021.

24. IHO Eastwood’s Findings of Fact and Decision awarded 574 hours of compensatory

   educational services, including educational testing, at or up to the rate charged by

   Huntington Learning Center as of the date of the decision.

25. Defendant has waived its right to administratively appeal IHO Eastwood’s decision, since

   the time limit for bringing such an appeal has lapsed. N.Y. Educ. Law § 4404(3).

26. C.C. had the assistance of counsel, Fitzgerald & Sadove PLLC, a law firm, which

   represented C.C. by, inter alia, drafting and filing the Due Process Complaint herein

   described, negotiating the provision of relief with Defendant, preparing for and conducting

   the administrative hearing before IHO Eastwood, and drafting a post hearing brief.

27. On February 23, 2021, Plaintiff, through her attorneys, submitted a Fee Demand to

   Defendant in the amount of Sixteen Thousand Five Hundred Thirty Dollars ($16,530.00).

28. On February 23, 2021, Defendant acknowledged receipt of Plaintiff’s Fee Demand. On

   February 26, 2021, the Defendant provided contact information for staff member Armelle

   Hillman, who was assigned to the matter.




                                              4
      Case 1:21-cv-05491-VEC Document 1 Filed 06/23/21 Page 5 of 7




29. On February 26, 2021, Plaintiffs’ counsel contacted Ms. Hillman and requested

   information regarding when Plaintiffs could expect to begin negotiating the attorneys’ fees.

   Ms. Hillman ignored the Plaintiffs’ communication.

30. On May 4, 2021, Plaintiffs’ counsel again contacted Ms. Hillman and requested

   information regarding when Plaintiffs could expect to begin negotiating the attorneys’ fees.

   Again, Plaintiffs received no response from Defendant.

31. To date, Defendant has made no attempt to negotiate fees.

32. This action is brought one hundred sixty eight days (168) days after the filing of IHO

   Eastwood’s decision. Accordingly, it is brought within the applicable limitations period.

                           PLAINTIFFS’ CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION

33. Plaintiffs repeat and reallege Paragraphs 1 to 32 as if set forth at length herein.

34. Based upon Plaintiffs’ having obtained substantial relief in the underlying administrative

   proceeding, Plaintiffs are the “prevailing party” and are entitled to reasonable attorneys’

   fees and costs associated with the administrative proceedings. 20 U.S.C. § 1415(i)(3).

35. To recover the attorneys’ fees and costs claimed in Paragraph 27, supra, it is necessary for

   Plaintiffs to commence the instant civil action.

36. Pursuant to 20 U.S.C. § 1415(i)(3), Plaintiffs should be awarded the attorneys’ fees and

   costs in this action, including those that may accrue subsequent to the date of this

   Complaint.

                               SECOND CAUSE OF ACTION

37. Plaintiff repeats and realleges the allegations in Paragraphs 1 through 36 as if set forth at

   length herein.




                                              5
      Case 1:21-cv-05491-VEC Document 1 Filed 06/23/21 Page 6 of 7




38. Defendant has, upon information and belief, acted in bad faith by representing that it was

   settling actions, and then unduly delaying, through inappropriate practices and assigning

   inadequate staff, the payment of attorneys’ fees, necessary for the provision of FAPE.

39. Plaintiffs have relied on the representations of Defendant that it intended to negotiate fees

   with Plaintiff, to its detriment, as such negotiations have failed to take place.

40. Plaintiff was the prevailing party at the impartial hearing, and as such should receive an

   award of attorneys’ fees within a reasonable time frame.

41. Principles of equity demand such relief.



                   (The remainder of this page intentionally left blank)




                                               6
         Case 1:21-cv-05491-VEC Document 1 Filed 06/23/21 Page 7 of 7




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that this Court:

      1. Assume jurisdiction of this action;

      2. Deem Plaintiffs to be the prevailing party;

      3. Award Plaintiffs’ attorneys’ fees, costs, and expenses for the underlying administrative

          proceedings pursuant to 20 U.S.C. § 1415;

      4. Award Plaintiffs’ attorneys’ fees, costs, and expenses for this action pursuant to 20

          U.S.C. § 1415; and

      5. Grant such other and further relief as this Court may deem just and proper.

      Dated: June 23, 2021
             New Rochelle, New York
                                                           By:
                                                           ______________________________
                                                           ERICA M. FITZGERALD, ESQ.
                                                           Bar No.: EF 3962
                                                           Fitzgerald & Sadove PLLC
                                                           75 S. Broadway, 4th Floor
                                                           White Plains, New York 10601
                                                           Tel: (914) 304-4017
                                                           Fax: (914) 612-7135
                                                           efitzgerald@fitzgeraldsadove.com




                                               7
